DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 103, lines 2 – 3, “the left and right steering arm” is changed to “the left and the right steering arm”;
In claim 103, lines 5 – 6, “the left and right wheel axle” is changed to “the left and the right wheel axles”; and
In claim 103, line 9, “the left and right steering arm is” is changed to “the left and right steering arms are”.

Allowable Subject Matter
Claims 1 – 6, 9, 11 – 21, 23-25 and 86 – 104 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a maximum inward turn angle characterized by a limit to which either the left front wheel or right front wheel can turn toward the longitudinal axis, and a maximum outward turn angle characterized by a limit to which either the left front wheel or right front wheel can turn away from the longitudinal axis, and wherein when one of the left front wheel or the right front wheel is an outside wheel turned to a respective left or right maximum inward turn angle, the other of the left front wheel or right front wheel is an inside wheel turned to an intermediate maximum outward turn angle that is less than the maximum outward turn angle unless a biasing force is applied to the inside wheel to urge the inside wheel to the respective maximum outward turn angle. 
Claims 2 – 6, 9, 11 –21 and 23-25 depend from claim 1, and therefore, are also allowed.

Regarding independent claim 86, the prior art does not disclose a vehicle, as claimed, further wherein the steering assembly further comprises:
a steering stem, 
a stem tab coupled to the steering stem, 
an axle beam pivotably mounted to the frame, the axle beam comprising a left stop and right stop, 
a left king pin and right king pin coupled to the axle beam, and 
a left tie rod and a right tie rod, each of the left and right tie rods being pivotably coupled to the stem tab and to the left king pin and right king pin respectively, 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611    


/TONY H WINNER/           Primary Examiner, Art Unit 3611